TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 6, 2013



                                     NO. 03-12-00313-CV


                             Merrimon W. Baker, M.D., Appellant

                                                v.

             The Texas Medical Board and Donald. R. Patrick, M.D., Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment: IT IS THEREFORE considered, adjudged and ordered that the trial court’s

judgment affirming the Texas Medical Board’s final order is in all things affirmed.           It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below; and that this decision be certified below for observance.